
	

113 HRES 777 IH: Recognizing the 66th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 777
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Lowenthal (for himself, Mr. Carson of Indiana, Mr. Cartwright, Mr. Cicilline, Mr. Conyers, Mr. Crowley, Mr. Ellison, Ms. Esty, Mr. Farr, Mr. Gutiérrez, Ms. Hahn, Mr. Hinojosa, Mr. Honda, Ms. Jackson Lee, Ms. Lee of California, Mr. Levin, Ms. Lofgren, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Mrs. Napolitano, Mr. Peters of California, Ms. Loretta Sanchez of California, Mr. Sherman, and Ms. Speier) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the 66th anniversary of the Universal Declaration of Human Rights and the celebration
			 of Human Rights Day.
	
	
		Whereas the Universal Declaration of Human Rights, adopted by the United Nations 66 years ago on
			 December 10, 1948, represents the first comprehensive agreement among
			 nations as to the specific rights and freedoms of all human beings;
		Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and
			 freedom enshrined within the United States Constitution and Bill of
			 Rights;
		Whereas human rights awareness is essential to the realization of fundamental freedoms and
			 contributes to promoting equality, preventing conflict and human rights
			 violations, and enhancing participation in democratic processes;
		Whereas the Department of State has declared that a central goal of United States foreign policy is
			 the promotion of respect for human rights, as embodied in the Universal
			 Declaration of Human Rights; and
		Whereas December 10 of each year is celebrated around the world as “Human Rights Day”: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)recognizes the 66th anniversary of the Universal Declaration of Human Rights and the celebration of
			 “Human Rights Day”;
			(2)supports the ideals of human rights and reaffirms the Universal Declaration of Human Rights;
			(3)encourages all nations to continue working towards freedom, peace, and security, which can be
			 achieved only through democracy, respect for human rights, and the rule of
			 law; and
			(4)encourages the people of the United States to observe “Human Rights Day” and continue their
			 commitment to upholding freedom, democracy, and human rights across the
			 globe.
			
